internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si 4-plr-126093-00 date date re legend decedent spouse date date trust dear this responds to a letter dated date on behalf of the above- referenced taxpayer requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code decedent died testate on date survived by spouse decedent was the grantor of trust a revocable_trust that became irrevocable on decedent’s death subparagraph a of trust directs the trustee to divide trust on decedent’s death and to allocate to a family_trust generally the amount that would be exempt from estate_tax by reason of the available unified_credit subparagraph b directs the trustee to allocate to a gst exempt trust an amount equal to decedent’s generation-skipping_transfer gst tax exemption as described in sec_2631 not otherwise allocated before or after decedent’s death under subparagraph c the balance of the trust assets are to pass to a marital trust paragraph of trust directs the trustee to pay to spouse all of the income and such amounts of principal from the gst exempt trust as shall be reasonably necessary for her support maintenance and health spouse has a limited testamentary power to appoint the gst exempt trust property to or for the benefit of decedent’s descendants spouse as executrix of decedent’s estate filed form_706 united_states estate plr-1126093-00 and generation-skipping_transfer_tax return on schedule m of decedent’s form_706 the executrix elected to treat the gst exempt trust as qualified_terminable_interest_property under sec_2056 however the box on schedule r part i of decedent’s form_706 for signifying the reverse_qtip_election under sec_2652 was not checked therefore a reverse_qtip_election under sec_2652 was not made with respect to the gst exempt trust on date the executrix filed an amended schedule r that properly signifies that a reverse_qtip_election is being made under sec_2652 with respect to the gst exempt trust you represent that decedent’s entire dollar_figure gst tax exemption was available for allocation at decedent’s death on schedule r as originally filed pursuant to a formula allocation a portion of the gst tax exemption was allocated to the family_trust and a portion was allocated to the gst exempt trust you request a ruling that an extension of time be granted under sec_301_9100-1 to make a reverse_qtip_election under sec_2652 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer under sec_2631 with regard to the generation-skipping_transfer_tax each individual is allowed plr-1126093-00 an exemption of dollar_figure adjusted for inflation as provided in sec_2631 that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual’s gst tax exemption not allocated within the time prescribed in sec_2632 is allocated a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst tax exemption may be allocated to the qtip_trust under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently based solely on the facts submitted and the representations plr-1126093-00 made we conclude that an extension of time is granted until date for making an election under sec_2652 with respect to the gst exempt trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
